UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27195 GSP-2, INC. (Exact name of registrant as specified in its charter) Nevada 27-3120288 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Gongzhuling State Agriculture Science and Technology Park, location of 998 kilometers, Line 102, Gongzhuling city, Jilin province, China N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (86) 4346278415 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by a check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer¨ Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes¨Nox There were 13,800,000 shares of the Registrant’s Common Stock outstanding at November 18, 2011. GSP-2, INC. AND SUBSIDIARIES FORM 10-Q September 30, 2011 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 (Audited) 1 Consolidated Statements of Income and Comprehensive Income for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 2 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 2 Notes to Unaudited Consolidated Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk. 31 Item 4 Controls and Procedures. 32 PART II - OTHER INFORMATION Item 5 Other Information Item 6. Exhibits. 33 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements ” Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements.Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our Current Report on Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on February 11, 2011, as amended by Amendment No. 1 on Form 8-K/A filed with the SEC on March 31, 2011, under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Report and in other filings that we make with the SEC.In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise.Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Report. PART 1— FINANCIAL INFORMATION Item 1. Financial Statements. GSP-2 INC. AND SUBSIDARIES CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 September 30 December 31 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Restricted cash - Accounts receivable Advance payments to suppliers - Prepaid taxes - Inventories Biological assets - Prepaid expenses and other assets Total Current Assets PROPERTY AND EQUIPMENT - net OTHER ASSETS: Loan receivable - Investment in related party company - Land use rights, net Total Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Loans payable - current portion $ $ - Accounts payable Facility and land use right payable - Advances from customers Other Payable Taxes Payable - Due to related parties Total Current Liabilities LOANS PAYABLE, net of current portion - Total Liabilities SHAREHOLDERS' EQUITY: Preferred stock ($0.001 par value; 10,000,000 shares authorized, none issued and outstanding) - - Common Stock ($0.001 par value, 100,000,000 shares authorized, 13,800,000 and 12,800,000 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Retained earnings Statutory reserves Accumulated other comprehensive income - foreign currency translation adjustment Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to consolidated financial statements 1 GSP-2 INC. AND SUBSIDARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER30, 2011 and 2010 (Unaudited) For The Three Months EndedSeptember 30, For The Nine Months EndedSeptember 30, REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Selling General and administrative Total Operating Expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSES): Interest income 16 Interest expense ) Other income (expense) ) ) Total Other Expenses ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - - NET INCOME (LOSS) $ $ ) $ $ COMPREHENSIVE INCOME: NET INCOME (LOSS) $ $ ) $ $ OTHER COMPREHENSIVE INCOME: Unrealized foreign currency translation gain COMPREHENSIVE INCOME $ EARNINGS PER SHARES: Basic and diluted $ $ ) $ $ WEIGHTED AVERAGE NUMBER OF SHARES: Basic and diluted See notes to consolidated financial statements 2 GSP-2 INC. AND SUBSIDARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 and 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash Used in operating activities: Depreciation Amortization of land use rights Changes in operating assets and liabilities: Accounts receivable ) Prepaid taxes Inventories ) Prepaid and other current assets ) ) Advance payments to suppliers ) - Accounts payable ) Other payable ) VAT and service taxes payable Advances from customers ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Receipt from collections of loans receivable Increase in loan receivable - ) Investments in related party company ) - Purchase of property and equipment ) ) Purchase of land use rights ) ) NET CASH PROVIDED BY INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loans payable Proceeds from capital contribution - Payments of loans payable ) - Payments to related party advances ) Proceeds from related party advances - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH NET INCREASE IN CASH CASH- beginning of period CASH - end of the period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest $ $ Income taxes $
